                     Danville




                                $:18cr0012

Tanasia Coleman




         Tanasia Coleman




X




                                             Mike Urbanski
                                             cn=Mike Urbanski, o=US Courts,
                                             ou=Western District of Virginia,
August 5, 2020                               email=mikeu@vawd.uscourts.gov, c=US
                                             2020.08.05 13:10:13 -04'00'
